Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haney et al. (WO 2009/073781 A2), currently of record.

Haney discloses a mold for realizing a temporary prosthesis of hip or shoulder, (see [0002]) the temporary prosthesis of hip or shoulder comprising a shaft and a head fixed to the shaft, the mold comprising: a first mold portion comprising a first half-shell (part 18, Fig.1, [0021]); a second mold portion comprising a second half-shell (20, Fig. 1) when coupled, the first half-shell and the second half-shell define a chamber which conforms a shaft portion (22), a (30, Fig. 1 and 4) and an opening (106, Fig. 1) for injection in the chamber itself of a suitable fluid cement material, fixing means (screws are depicted in Fig. 1 to hold half-shell 18 and 20 together) are provided for fixing the first mold portion and the second mold portion removably with respect to each other when the first mold portion and the second mold portion are coupled together; (as shown in Fig. 1) the mold comprises a first insert (head portion 16, Fig. 2) comprising a cap portion (48, 50), which is realized as a unique body, is dimensioned to be inserted in the head portion (30) of the chamber, is in contact to the first half-shell (18) and the second half-shell (20), and is provided to give the head of temporary prosthesis of hip or shoulder the desired shape, the first mold portion, the second mold portion and the first insert are provided to obtain a temporary prosthesis of hip or shoulder, (Haney teaches To properly match the actual size of a hip joint implant site, the stem portion 14 may be provided in different sizes, [0024]) when the first mold portion and the second mold portion are coupled together, the first insert is inserted in the head portion of the chamber and the viscous material is injected in the opening. (Haney teaches the cement gun can eject cement from cartridge 12 such as high-strength, high-viscosity PMMA, see [0020]).

Regarding claim 2, Haney meets the claimed comprising supporting means (pin 76 Fig. 1, [0031], to receive and hold the pin 76 on the stem portion 14, the stem members 18 and 20 each have a transversely extending groove 82,  Fig. 2, [0031]) for supporting the first mould portion (18) and the second mould portion (20). 
Examiner notes the further claimed when the first mould portion and the second mould portion are coupled together so that the head portion is under the shaft portion so that by adjusting the quantity of fluid material injected in the opening it is possible to set the length of the shaft of the desired temporary prosthesis of hip or shoulder is considered the intended use of the mold apparatus, see MPEP 2114. Haney teaches the stem portion 14 also provides the cavity 22 with an adjustable length, see [0029]. Further, Haney teaches the mold apparatus to be used by a physician during a surgical procedure, see [0007]. Thus, the apparatus of Haney is capable of being using with the grasping portion 196, Fig. 1, to be held above the head portion 30 is under the shaft portion 22, such that gravity forces the material inside the mold downward into head portion 30. As such that apparatus is capable of use to meet the claimed adjusting the quantity of fluid material injected in the opening it is possible to set the length of the shaft of the desired temporary prosthesis of hip or shoulder. 


Regarding claim 3, Haney meets the claimed mold in which: the first mould portion (18) comprises a first tongue (142, Fig. 2) which projects from the edge of the first half-shell (18); the second mould portion (20) comprises a second tongue (146) which projects from the edge of the second half-shell (20); the first tongue (142) and the second tongue (146) are arranged and conformed to be counter-faced with respect to each other when the first mould portion (18) and the second mould portion (20) are coupled together; the fixing means (screws, shown on Fig. 1) fix the first mould portion (18) and the second mould portion (20) removably with respect to each other at the first tongue and the second tongue.


Regarding claim 5, Haney meets the claimed wherein the first tongue (142) and the second tongue (146) are connected with respect to each other (Examiner notes the instant specification teaches the first and second tongue to meet when the mold is closed, see Fig. 19, and Haney meets the arrangement. Haney teaches stem member 18 has front and back longitudinally extending flanges 142 and 144 that respectively oppose and align with front and back flanges 146 and 148 on the right stem member 20.) so that the first mould portion (18) and the second mould portion (20) conform a unique body together.

Regarding claim 6, Haney meets the claimed: the first insert (head portion 16, Fig. 2) comprises a third tongue (160, Fig. 2) which projects from the cap portion (158); the head portion (30) conforms a seat (34) to receive the third tongue (160) so that the cap portion has a pre-set orientation and position in the head portion (externally threaded cylindrical portion 160 that releasably engages the threaded cylindrical wall 42, see [0045]).

Regarding claim 7, Haney meets the claimed  comprising a plurality of inserts comprising the first insert (head portion 16, Fig. 2) and wherein each insert comprises a cap portion (158) which is realized as a unique body, which is dimensioned to be inserted in the head portion (30) of the chamber, in contact to the first half-shell (18) and the second half-shell (20), and which is conformed to give shape to the head of the temporary prosthesis of hip or shoulder; the cap portion (158) of each insert of the plurality of inserts is dimensioned differently with respect to other cap portions so that, by changing insert, the dimension of the head of the desired temporary prosthesis of hip or shoulder can be set. (Haney teaches set of pairs of head modules may provide inner diameters D2 of approximately 50 mm, 53 mm, 56 mm, 59 mm, 62 mm, or 65 mm, see [0027], Fig. 2). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2009/073781 A2), in view of Holt (US 2014/0348973). 

Regarding claim 4, Haney does not meet the claimed wherein the fixing means comprising a first plate conformed to be in contact to the first tongue a second plate conformed to be in contact to the second tongue and a fixing element for fixing the first plate and the second plate with respect to each other so that said first plate and second plate fix the first mould portion and the second mould portion with respect to each other.
Haney in combination with Holt meets the claimed wherein the fixing means comprising a first plate (Holt teaches a stem securement member 60 to surround the mold pieces, Fig. 4, [0080, [0090]) conformed to be in contact to the first tongue (the tongue 142 of Haney surrounded by the member 60 of Holt meets the claim) a second plate (member 62, Fig. 4) conformed to be in contact to the second tongue (the tongue 146 of Haney surrounded by the member 62 of Holt meets the claim) and a fixing element (locking lip 72 extending from a respective side wall 68, see [0090])  for fixing the first plate and the second plate with respect to each other so that said first plate and second plate fix the first mould portion and the second (Holt teaches a stem securement member 60 to surround the mold pieces, Fig. 4, [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the securement members of Holt with the mold of Haney because it ensures the mold pieces are properly secured together, see [0080]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744